DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Amendment
The amendment filed on 05/17/2021 is acknowledged and entered by the Examiner. Claims 27, 34, and 36 have been amended. Claims 1-26, 33, and 37 have been canceled. Claims 27-32, 34-36, and 38-40 are currently pending in the instant application.  
The objection of claims 34-36 due to minor informality is withdrawn in view of Applicant’s amendment.
withdrawn in view of Applicant’s amendment.
The rejection of claims 29-31 under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2012/0141878 A1) in view of Yamamoto (US 2007/0072074 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 34-36 under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2012/0141878 Al) in view of Deguchi (US 2011/0045360 Al) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 27-32, 34-36, and 38-40 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 05/17/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or fairly suggest an energy storage device comprises electrolyte including at least one co-solvent of fluoroethylene carbonate and 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether and at least one of a first electrode and a second electrode comprises of substantially pure silicon particles as recited in claim 27. It’s noted that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761